Citation Nr: 1727259	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-20 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a disability rating in excess of 10 percent, prior to July 2, 2015, and a rating in excess of 30 percent, effective from July 2, 2015, for sinusitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1981 to August 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board notes that a January 2017 rating decision restored the Veteran's evaluation to 10 percent from a noncompensable evaluation for service-connected sinusitis, effective April 7, 2009.  As this decision reflects a partial grant of the benefits sought on appeal for this issue, the Veteran's claim is considered to be in appellate status as maximum benefits were not granted.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an April 2015 decision, the Board, in part ,denied the Veteran's claim for service connection for sleep apnea.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Order, pursuant to a joint motion for remand (JMR), the Court vacated, in part, the April 2015 decision of the Board denying entitlement to service connection for sleep apnea, and remanded the matter for further adjudication consistent with the terms of the Order.

In April 2015, June 2016, and September 2016, the Board remanded for further development. 

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to July 2, 2015, the Veteran's sinusitis is not productive of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2.  As of July 2, 2015, the Veteran's sinusitis is not productive of radical surgery with chronic osteomyelitis, or; of near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent, prior to July 2, 2015, and a rating in excess of 30 percent, effective from July 2, 2015, for sinusitis, have not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6510 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where, as here, a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before she filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

II. Sinusitis

The Veteran contends that her service-connected sinusitis is more severely disabling than reflected by the evaluation assigned.  In September 2008, the Veteran filed a claim for an increased evaluation for her sinusitis.  The Veteran stated she has tried to treat her sinus outbreaks with various allergy medicine with no relief.  The Veteran described experiencing a sinus outbreak every two months (approximately six a year).  See September 2008 VA Form 21-4138.  The Veteran's sinusitis is rated as chronic pansinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6510.  Prior to July 2, 2015, the Veteran's sinusitis is assigned a 10-percent rating, and as of July 2, 2015, the Veteran's sinusitis is assigned a 30 percent rating.  The rating criteria fully contemplate her symptoms, to include nasal congestion, facial pain, and headaches, as such symptoms are enumerated in the criteria for a non-incapacitating episode; thus, the Veteran is appropriately rated under Diagnostic Code 6510.

The General Rating Formula for Sinusitis, provided for diagnostic codes 6510 through 6514, provides the following: a 10 percent rating for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent rating, the maximum available, following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

For VA purposes, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514, Note.

After reviewing all the evidence, the Board finds that the Veteran's sinusitis for the period prior to July 2, 2015, most nearly approximates impairment warranting the currently assigned 10-percent rating, and for the period as of July 2, 2015, the Veteran's sinusitis most nearly approximates impairment warranting the currently assigned 30-percent rating.  

In an October 2007 treatment note, the Veteran reported sinus pain and congestion, reoccurring headaches, and nasal discharge.  The doctor noted tenderness of the sinuses.  See Kimbrough Amublatory Care Center records. 

In a May 2008 treatment note, the Veteran reported facial pain, headaches, sinus pain, and yellow nasal discharge.  The doctor noted tenderness of the sinsuses.  See Kimbrough Amublatory Care Center records.  

In a June 2009 treatment note, the Veteran reported several allergy symptoms, to include itchy throat, ear itching, sneezing, and nasal discharge.  Veteran reported that Zyrtec-D did not help relieve her symptoms.  See June 2009 VA Medical Center records. 

In a January 2009 VA examination report, the Veteran reported she has at least two to three sinus infections a year, and that she is always on allergy medication.  She reported symptoms of nasal congestion, trouble breathing, sneezing and headaches.  Upon physical examination, the VA examiner noted that the nose shows no dorsal deformity.  Anterior rhinoscopy shows septum in midline, turbinates slightly engorged and congested, but the VA examiner noted the Veteran seemed to have adequate airway bilaterally.  Drainage was clear mucus, and all sinuses were non-tender.  The VA examiner noted the CT scan of sinuses reported normal paranasal sinuses.  

In a February 2009 pulmonary note, the Veteran reported persistent sinus pressure and congestion.  See February 2009 VA Medical Center records. 

In an April 2010 treatment note, the Veteran complained of dizziness with associated sinus pain and congestion.  See April 2010 VA Medical Center Family Practice Kimbrough records.

In August 2010 treatment note, the Veteran complained of facial pain, located on the right frontal sinus.  See August 2010 VA Medical Center Family Practice Kimbrough records.

A March 2011 telephone encounter note, the Veteran reported sinus congestion.  The Veteran was prescribed amoxillin and a nasal steroid for relief.  (Capri, 175).  

A July 2012 otolaryngology (ENT) consult, the Veteran reported sinus and facial pain, and pressure for the past 30 years.  The examiner noted that the Veteran was on Flunisolide for the past two years. (Capri, 148).

An October 2012 radiology report reveals normal CT of the Veteran's sinuses.

In a February 2013 otolaryngology note, the Veteran reported her headaches are caused by sinusitis.  The Veteran denied nasal airway obstruction and reported occasional facial pain.  (Capri, 110). 

In a May 2013 telephone encounter note, the Veteran reported sinus congestion with post nasal drip.  (Capri, 91). 

In a May 2013 primary care note, the Veteran reported sinus congestion for the past few days with mild headaches.  (Capri, 91).

In a January 2014 telephone encounter note, the Veteran reported sinus congestion.  Per Triage the Veteran had a possible sinus infection.  (Capri, 61).  

In a January 2014 primary care note, the Veteran complained of nasal congestion. Veteran was directed to continue loratadine and a nasal saline spray.  (Capri, 58).  

In April 2014, the Veteran was treated for an upper respiratory and sinus infection.  See April 2014 Kimbrough Ambulatory Care Center records. 

In an August 2014 nursing note, the Veteran reported sinus problems with dizziness and headaches.  (Capri, 48). 

In a January 2015 telephone encounter note, the Veteran complained of sinus congestion with yellow and bloody nasal drainage for the past two weeks.  (Capri, 28).

In a July 2015 VA examination report, the Veteran reported she is chronically on inhaled nasal steroids and antihistamines, and also uses neilmed sinus rinse.  Also, the Veteran reported she treats with antibiotics for acute sinusitis.  The VA examiner noted that the Veteran underwent a course of four to five doses of azithromycin in the past year.  The July 2015 VA examiner noted that the Veteran had seven or more non-incapacitating episodes over the past 12 months characterized by headaches, pain and purulent discharge, or crusting.  However, the Veteran's non-incapacitating episodes have not required prolonged (4 to 6 weeks) antibiotics treatment in the past 12 months.  The Veteran has not required sinus surgery.  The VA examiner diagnosed the Veteran with chronic pansinusitis sinusitis.  See July 2015 Compensation and Pension Examination for Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx. 

In July 2015, the Veteran was treated for sinus congestion at Righttime Medical Care, in which she was diagnosed again with sinusitis and given azithromycin (antibiotic) for treatment.

A. Rating in Excess of 10 percent prior to July 2, 2015

Here, the evidence of record supports a 10 percent evaluation for the period prior to July 2, 2015.  In order to warrant the next higher rating of 30 percent, the evidence must show the Veteran's sinusitis is productive of three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting.  The Board notes there is no evidence of incapacitating episodes.

Additionally, although the evidence of record supports a finding that the Veteran's sinusitis at times is characterized by headaches, pain and purulent discharge or crusting, the medical treatment records do not reflect more than six episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  Thus, a 30 percent rating is not warranted.  Lastly, the Veteran has not had any radical surgery or repeated surgeries.  Therefore, the criteria for a 50 percent rating have not been met.  


B. Rating in Excess of 30 percent prior to July 2, 2015

Here, the Board finds that the Veteran's disability picture is most consistent with a 30 percent rating as of July 2, 2015.  As previously mentioned, in the Veteran's most recent July 2015 VA examination report, the VA examiner noted the Veteran had seven or more non-incapacitating episodes characterized by headaches, pain and purulent discharge, or crusting over the past 12 months.  In order to warrant the next higher rating of 50 percent, the evidence must show that radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Here, as previously stated the Veteran has not had any surgeries due to her sinusitis.  Thus, the criteria for a higher 50 percent rating are not warranted.  

Additionally, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of her sinusitis. The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  However the specific issue in this case, namely, the severity of the Veteran's sinusitis, is a determination outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran does not have the medical training or background provide a complex medical opinion as to the clinical severity of her sinusitis.   In this case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  Notably, there is no contrary medical opinion.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent, prior to July 2, 2015, and a rating in excess of 30 percent, effective from July 2, 2015, for sinusitis, and there is no doubt to be otherwise resolved.

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet.App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 10 percent, prior to July 2, 2015, and a rating in excess of 30 percent, effective from July 2, 2015, for sinusitis, is denied. 


REMAND

In regards to the Veteran's claim for entitlement to sleep apnea, the Board finds further development is warranted.  

Here, the Board notes that in the Veteran's January 2009 VA examination report for sleep apnea, the VA examiner only addressed whether the Veteran's sleep apnea was related to sinusitis.  The VA examiner did not provide an opinion as to whether the Veteran's sleep apnea had its onset in active service or was caused by active service, or whether the Veteran's sleep apnea has been aggravated by sinusitis.

Consequently, in an August 2016 Order, the Court, in a joint remand, directed the Board on remand to obtain a VA opinion on the issue of direct service connection as it pertains to the Veteran's claim for entitlement to sleep apnea. The Court also directed that the VA examiner review the Veteran's complete medical records, including but not limited to an undated service treatment record in which the Veteran reported that she has "moderate difficulty" sleeping, as well as the Veteran's lay statements that she snored in service.  

Additionally, in September 2016, the Board remanded this claim for a VA examination to determine the nature and likely etiology of her sleep apnea, to determine whether the Veteran's sleep apnea had its onset in active service or is causally related to active service, and to determine whether the Veteran's sleep apnea was caused or aggravated (worsened beyond the natural progression of the disease) by her sinusitis.  However, the Veteran has yet to be afforded a VA examination or a VA opinion on these issues.  Thus, a remand is warranted to comply with the Court's August 2016 Order and the Board's September 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of her sleep apnea. The examiner should review the claims folder and note that review in the report. The examiner should address the following:

(a)Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in active service or is causally related to active service. 

(b)Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated (worsened beyond the natural progress of the disease) by her sinusitis. 

The examiner must review the Veteran's entire medical records. The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, to include the Veteran's statements that she has "moderate difficulty" sleeping and that she snored during service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


